Citation Nr: 1048128	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-05 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic 
post-operative lumbar spine disorder to include injury residuals 
and degenerative disc disease.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for the Veteran's posttraumatic stress disorder for the 
period prior to December 30, 2008.  

3.  Entitlement to a disability evaluation in excess of 70 
percent for the Veteran's posttraumatic stress disorder for the 
period on and after December 30, 2008.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1972.  

In April 1972, the Philadelphia, Pennsylvania, Regional Office 
(RO) denied service connection for lumbar spine scoliosis upon 
its finding that the disability was a constitutional or 
developmental abnormality for which service connection could not 
be established.  The Veteran was informed in writing of the 
adverse decision and his appellate rights in April 1972.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 RO rating decision which established 
service connection for posttraumatic stress disorder (PTSD); 
assigned a 30 percent evaluation for that disability; effectuated 
the award as of January 23, 2007; and determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for lumbar spine 
scoliosis.  In September 2009, the RO increased the evaluation 
for the Veteran's PTSD from 30 to 70 percent and effectuated the 
award as of December 30, 2008.  In July 2010, the Veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has directed that a change in diagnosis or 
specificity of the Veteran's claim must be carefully considered 
in determining the etiology of claimed service-connected 
disability and whether the new diagnosis represents the 
progression of a previously diagnosed disability; the correction 
of an error in diagnosis; or development of a new and distinct 
disorder.  The Federal Circuit clarified that a claim for service 
connection for a diagnosed disease or injury cannot be prejudiced 
by a prior denial of service connection for a different diagnosed 
disease or injury.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).  The prior April 1972 rating decision denied service 
connection for lumbar spine scoliosis.  In his current claim 
received in January 2007, the Veteran asserts that service 
connection is warranted for a chronic acquired lumbar spine 
disorder to include injury residual and degenerative disc 
disease.  The current claim is clearly based on an etiology and 
diagnosis different than that addressed by the April 1972 rating 
decision.  Therefore, it represents a new claim based on 
different facts than the April 1972 rating decision and new and 
material evidence is not required to reopen the claim.  In light 
of these facts, the Board has reframed the issue as entitlement 
to service connection for a chronic lumbar spine disorder to 
include injury residuals and degenerative disc disease.  

The Board observes that the Veteran has appealed from the initial 
evaluation assigned for his service-connected PTSD.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar appeal 
and directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, the 
Board has framed the issues as entitlement to a disability 
evaluation in excess of 30 percent for the Veteran's PTSD for the 
period prior to December 30, 2008, and a disability evaluation in 
excess of 70 percent for his PTSD for the period on and after 
December 30, 2008.  The Veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities are the same regardless 
of how the issue is styled.  

It is also noted that the Veteran may wish to file a claim, if he 
has not done so already, for service connection for heart disease 
based on his service in Vietnam.  See 75 Fed. Reg. 53202, to be 
codified at 38 C.F.R. § 3.309(e) (added presumptive service 
connection for ischemic heart disease).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  




REMAND

The Veteran asserts that service connection is warranted for 
chronic post-operative lumbar spine injury residuals including 
degenerative disc disease as he initially injured his lumbar 
spine during active service and thereafter exhibited a chronic 
lumbar spine disorder.  He contends further that the record 
supports assignment of a higher initial evaluation for his 
chronic PTSD.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The Federal 
Circuit has clarified that lay evidence can be competent and 
sufficient to establish a diagnosis or etiology when (1) a lay 
person is competent to identify a medical condition; (2) the lay 
person is reporting a contemporaneous medical diagnosis, or (3) 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

At the July 2010 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he received 
post-service private psychiatric treatment from Drs. Ainslie, 
Singer and Kalkstein.  He clarified that he was currently being 
treated by Dr. Singer for his significant PTSD symptoms.  While 
some private psychiatric treatment records including those from 
Dr. Kalkstein have been incorporated into the claims files, the 
Board observes that all relevant clinical documentation of the 
cited private psychiatric treatment is not of record.  

The VA should obtain all relevant VA and private clinical 
documentation which could potentially be helpful in resolving the 
Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The report of his April 1969 physical examination for service 
entrance notes that the Veteran neither complained of nor 
exhibited a chronic spine disorder.  The Veteran's service 
treatment records reflect that he complained of upper and lower 
back pain which was initially manifested in July 1969.  A May 
1971 X-ray study of the lumbar spine revealed a mild right 
scoliotic deformity "possibly due to muscle spasm" and a 
"suggestion of a defect in the L5 pars interarticularis."  A 
May 1971 back evaluation states that the Veteran was diagnosed 
with lumbar scoliosis.  A January 2008 physical evaluation from 
S. L. G., M.D., conveys that the Veteran complained of low back 
stiffness "since the 1970's."  The Veteran presented a history 
of an inservice "L5-S1 area" injury while training at Fort 
Lewis, Washington.  The Veteran was diagnosed with lumbosacral 
spine degenerative disc disease and lumbar spine scoliosis.  Dr. 
G. commented that:

In terms of etiology, it is not my opinion 
that his mild scoliosis would cause this 
arthritis.  A specific injury or repetitive 
trauma would cause his degenerative disc 
disease and need for surgery in 1978 and 
1983.  Scoliosis would not be an etiology 
for his surgical care.  

At the hearing on appeal, the Veteran testified that: he had 
injured his back in the L5 area at Fort Lewis, Washington, prior 
to deploying to the Republic of Vietnam; was treated by military 
medical personnel; and was placed on a permanent physical 
profile.  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses the nature and etiology of 
his chronic acquired lumbosacral spine disorder.  

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that 
an additional VA evaluation would be helpful in determining the 
etiology of the Veteran's chronic lumbar spine disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all post-service 
treatment of his chronic lumbar spine 
disorder and treatment of his PTSD after 
January 23, 2007, that is not already of 
record.  Upon receipt of the requested 
information and the appropriate releases, 
contact Drs. Ainslie, Singer,  Kalkstein, 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

2.  Associate with the claims folders 
copies of all relevant VA clinical 
documentation associated with the Veteran's 
treatment after June 2009.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
to accurately determine both the nature and 
etiology of the Veteran's chronic lumbar 
spine disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified chronic acquired 
lumbar spine disorder had its onset during 
active service; is etiologically-related to 
the Veteran's inservice back complaints and 
lumbar spine scoliosis; or is otherwise 
related to active service.  The examiner 
should consider the Veteran's credible 
statements that he had inservice back 
trauma.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  Then, take any other development action 
deemed warranted, and adjudicate the 
Veteran's claims for entitlement to service 
connection for a chronic lumbar spine 
disorder to include injury residuals and 
degenerative disc disease on a de novo 
basis and readjudicate the Veteran's 
entitlement to an evaluation in excess of 
30 percent for the period prior to December 
30, 2008, and an evaluation in excess of 70 
percent for the period on and after 
December 30, 2008, for his PTSD.  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC before the case is 
returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

